DETAILED ACTION
America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of papers submitted under 35 USC §119(a)-(d), which papers have been placed of record in the file. 
This application, filed on 29-March-2021, claims priority from German patent application # DE 10 2020 109 389.6, filed 3-Aptil-2020.
This application is therefore accorded a prima facie effective filing date of 3-April-2020.

Information Disclosure Statement
The information disclosure statement IDS#1 (2 references) submitted on 29-March-2021 has been considered by the Examiner and made of record in the application file.


Claim Rejections - 35 USC §103
The following is a quotation of 35 USC §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC §102 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC §102(b)(2)(C) for any potential 35 USC §102(a)(2) prior art against the later invention.

Claims 1, 2, 7-9 and 14 are rejected under 35 USC §103 as unpatentable over Hirose et al. (United States Patent Application Publication # US 2019/0279487 A1), hereinafter Hirose, in view of Hart et al. (United States Patent Application Publication # US 2021/0011170 A1), hereinafter Hart, and Chen et al. (United States Patent Application Publication # US 2019/0331330 A1), hereinafter Chen. 
Consider claim 1: Apparatus for recognizing a left-behind object in a vehicle, Hirose discloses a vehicle control device and method for operating automatically driven vehicles, and including detection of a forgotten item [Title; Abstract; Fig. 2-3; Para. 0002. 0007], comprising:
an array of component units arranged side-by-side, wherein the device comprises a light detection and ranging (LIDAR) finder (14) [Fig. 3; Para 0041];
wherein each component unit comprises a plurality of side-by-side pairs of a sensor device and an emitting device, 
wherein the emitting devices of the array are configured to project output signals which can be influenced by the left-behind object and return to the sensor devices of the array, wherein the LIDAR finder emits light (from an exemplary laser) and measures a scattered return signal [Para. 0041]; and 
wherein the sensor devices generate sensor signals according to detection of the returned signals; and
a control unit coupled to receive the sensor signals and to process the sensor signals in order to generate control signals identifying the left-behind object, an item recognition device (16) for identifying an object based on sensed measurements, and a forgotten item management unit (150) for determining a forgotten item [Fig. 2-3; Para. 0042, 0101-0102];
wherein the control signals are output to the emitting devices to project a warning signal as an indication of the presence of the left-behind object; the forgotten item management unit performs processing for notification of the forgotten item, and responsive vehicle action [Para. 0101-0103].
Hirose does not specifically disclose: (a) an array of component units, side-by-side, each comprising a plurality of side-by-side sensor-emitter pairs, or (b) that a forgotten item notification may comprise illumination of one or more of the emitters used for the detection. These were both known in analogous prior art, however, and for example:
Hart discloses a solid stat LIDAR machine vision device for detection of objects in a power equipment vehicle [Title; Abstract; Fig. 7; Para. 0001, 0005-0006]; and particularly that the LIDAR detection unit comprises a plurality of substrates (112) (component units) arranged side-by-side, each substrate comprising a plurality of emitter (216) and sensor (214) pairs (110), also in a side by side configuration [Fig. 2-3; Para. 0032, 0037-0038, 0040].

    PNG
    media_image1.png
    328
    502
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    317
    507
    media_image2.png
    Greyscale

Chen discloses systems and methods for controlling the output of one or more light-emitting devices [Title; Abstract; Fig. 1-2; Para. 0003, 0006] and in which a plurality of sensor/LED emitter pairs (in a side-by-side arrangement) are used to detect a person or object, and in various embodiments the LED is illuminated when an object is detected, and extinguished when no longer detected [Para. 0005-0007, 0019, 0077-0080].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to (a): use an array of LIDAR modules in a side-by-side configuration, each module comprising a plurality of LED emitter/sensor pairs for detection of objects as taught by Hart, and (b): use LED emitters both for detecting presence of an object in cooperation with a sensing unit, and for illuminating the sensing area when an object has been detected, as applied to a vehicle control device and method for detection of a forgotten item in an automatically driven vehicle, as taught by Hirose, where: (a) the side-by-side arrangement of a plurality of sensor pairs allows detection of a plurality of items over a wider field of view, and (b) illumination of the LED emitter when a forgotten item is determined, serves to immediately notify the passenger of the forgotten item, and also guide the user to the item.
Consider claim 2 and as applied to claim 1: The apparatus of claim 1, 
wherein the sensor devices are each comprised of a photodetection device and 
wherein the emitting devices are each comprised of a light emitter.
Hirose discloses that the finder (14) comprises a laser and light detection device (LIDAR) [Para. 0042].
Hart discloses a similar LIDAR device [Para. 0033]; and 
Chen discloses LED devices of various colors [Para. 0011, 0022].
Consider claim 7 and as applied to claim 1: The apparatus of claim 1, further comprising: 
a trigger sensor configured to detect a trigger event indicating a vehicle occupant exiting the vehicle; Hirose discloses an HMI (30) (Human-Machine Interface) which collects information from a user [Fig. 2; Para. 0044] and from which it may be determined that a user is about to leave the vehicle [Para. 0069-0070];
wherein the control unit is coupled to the trigger sensor, the HMI in communication with the controller [Fig. 2]; and 
wherein the control signals are only generated when a trigger event has been detected; and wherein a forgotten item process is conducted when the user departure only when a determination is made that the rider is about to depart (S200, S202) [Fig. 6; Para. 0072].
Consider claim 8: A method for recognizing a left-behind object in a vehicle, Hirose discloses a vehicle control device and method for operating automatically driven vehicles, and including detection of a forgotten item [Title; Abstract; Fig. 2-3; Para. 0002. 0007], comprising the steps of: 
arranging an array of side-by-side component units at a storage region in the vehicle, wherein the device is configured to comprise a light detection and ranging (LIDAR) finder (14) [Fig. 3; Para 0041];
wherein each component unit comprises a plurality of side-by-side pairs of a sensor device and an emitting device; wherein the LIDAR finder emits light (from an exemplary laser) and measures a scattered return signal (step 202) [Fig. 2, 6; Para. 0041, 0097];
projecting interrogation signals from the emitting devices of the array to the storage region which can be influenced by the left-behind object, so that the interrogation signals reflect as return signals to the sensor devices of the array; the vehicle surroundings are illuminated [Para. 0041];
detecting the return signals with the sensor devices to generate sensor signals; the [returned] scattered light is received [Para. 0041]; 
processing the sensor signals in order to generate control signals identifying the left-behind object; an item recognition device (16) for identifies an object based on the sensed measurements, and a forgotten item management unit (150) determines a forgotten item [Fig. 2-3; Para. 0042, 0101-0102]; and 
outputting the control signals to the emitting devices to project a warning signal as an indication of the presence of the left-behind object; the forgotten item management unit performs processing for notification of a user (step 204) of the forgotten item, and responsive vehicle action [Fig. 6; Para.0097, 0101-0103].
Hirose does not specifically disclose: (a) an array of component units, side-by-side, each comprising a plurality of side-by-side sensor-emitter pairs, or (b) that a forgotten item notification may comprise illumination of one or more of the emitters used for the detection. These were both known in analogous prior art, however, and for example:
Hart discloses a solid stat LIDAR machine vision device for detection of objects in a power equipment vehicle [Title; Abstract; Fig. 7; Para. 0001, 0005-0006]; and particularly that the LIDAR detection unit comprises a plurality of substrates (112) (component units) arranged side-by-side, each substrate comprising a plurality of emitter (216) and sensor (214) pairs (110), also in a side by side configuration [Fig. 2-3; Para. 0032, 0037-0038, 0040].
Chen discloses systems and methods for controlling the output of one or more light-emitting devices [Title; Abstract; Fig. 1-2; Para. 0003, 0006] and in which a plurality of sensor/LED emitter pairs (in a side-by-side arrangement) are used to detect a person or object, and in various embodiments the LED is illuminated when an object is detected, and extinguished when no longer detected [Para. 0005-0007, 0019, 0077-0080].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to (a): use an array of LIDAR modules in a side-by-side configuration, each module comprising a plurality of LED emitter/sensor pairs for detection of objects as taught by Hart, and (b): use LED emitters both for detecting presence of an object in cooperation with a sensing unit, and for illuminating the sensing area when an object has been detected, as applied to a vehicle control device and method for detection of a forgotten item in an automatically driven vehicle, as taught by Hirose, where: (a) the side-by-side arrangement of a plurality of sensor pairs allows detection of a plurality of items over a wider field of view, and (b) illumination of the LED emitter when a forgotten item is determined, serves to immediately notify the passenger of the forgotten item, and also guide the user to the item.
Consider claim 9 and as applied to claim 8: The method of claim 8, 
wherein the sensor devices are each comprised of a photodetection device and 
wherein the emitting devices are each comprised of a light emitter. 
Hirose discloses that the finder (14) comprises a laser and light detection device (LIDAR) [Para. 0042].
Hart discloses a similar LIDAR device [Para. 0033]; and 
Chen discloses LED devices of various colors [Para. 0011, 0022].
Consider claim 14 and as applied to claim 8: The method of claim 8, further comprising the step of: 
detecting a trigger event indicating a vehicle occupant exiting the vehicle; Hirose discloses collecting information from a user with an HMI (30) (Human-Machine Interface) (step 200) [Fig. 2, 6; Para. 0044, 0097], and from which it may be determined that a user is about to leave the vehicle [Para. 0069-0070];
wherein the control signals are only generated when a trigger event has been detected, and wherein a forgotten item process step is conducted when the user departure only when a determination is made that the rider is about to depart (S200, S202) [Fig. 6; Para. 0072].

Claims 3-5, 10 and 11 are rejected under 35 USC §103 as unpatentable over Hirose et al. (United States Patent Application Publication # US 2019/0279487 A1), hereinafter Hirose, Hart et al. (United States Patent Application Publication # US 2021/0011170 A1), hereinafter Hart, and Chen et al. (United States Patent Application Publication # US 2019/0331330 A1), hereinafter Chen, and further in view of Albertus (United States Patent Application Publication # US 2017/0185952 A1). 
Consider claim 3 and as applied to claim 2: The apparatus of claim 2, 
wherein the photodetection devices and the light emitters are comprised of respective light-emitting diodes.
Hirose, Hart and Chen do not specifically disclose the use of LED devices as detectors.  This was known in analogous prior art, and for example:
Albertus discloses an inventory management system which used an array of optical emitters/sensors to detect merchandise on a shelf [Title; Abstract; Fig. 1-3; Para. 0001, 0006-0009] and particularly the use of reverse-biased LED as photosensors [Para. 0038].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to use LED diodes as photosensor devices as taught by Albertus and applied to a vehicle control device and method for detection of a forgotten item in an automatically driven vehicle, as taught by Hirose, as modified by Hart and Chen, where LED devices are economical and readily available.
Consider claim 4 and as applied to claim 3: The apparatus of claim 3 
wherein the light-emitting diodes are adapted to detect and emit light in RGB colors.
Chen specifically discloses that that the system may operate with LED devices of various RGB colors and other non-visible wavelengths [Para. 0011-0012, 0014-0015, 0022-0023].
Consider claim 5 and as applied to claim 4: The apparatus of claim 4, 
wherein emitting devices of the array are configured to project the output signals using a predetermined pattern, including a variable intensity of the RGB colors.
Chen discloses that the individual intensity of the RGB colors may be varied or tuned various colors and color temperatures may be obtained, and also that the LEDs may perform a LiFi communication function (separately or coincidentally with illumination) and therefore varying intensity and/or frequency (color) in a coded manner (pattern) [Para. 0011-0012, 0014-0015, 0017].
Consider claim 10 and as applied to claim 9: The method of claim 9, 
wherein the photodetection devices and the light emitters are comprised of respective light-emitting diodes. This claim is rejected based on the same references, citations and analysis as for claim 3 previously, and as applied to claim 8.
Consider claim 11 and as applied to claim 10: The method of claim 10
 wherein the light-emitting diodes are adapted to detect and emit light in RGB colors.
Chen specifically discloses that that the system may operate with LED devices of various RGB colors and other non-visible wavelengths [Para. 0011-0012, 0014-0015, 0022-0023].

Allowable Subject Matter
Objection is made to claims 5, 12 and 13 as dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Coleman (U.S. Patent Application Publication # US 2021/0112647 A1) disclosing an angularly varying light emitting device with an imager.
Wei et al. (U.S. Patent Application Publication # US 2020/0224860 A1) disclosing an adjustable light stack.
Naghizadeh et al. (U.S. Patent Application Publication # US 20180186321 A1) disclosing a 3D time of flight active reflecting sensing systems and methods.
Uyeno et al (U.S. Patent Application Publication # US 2018/0136318 A1) disclosing a situational awareness sensor.
Bingle et al. (U.S. Patent Application Publication # US 2017/0167180 A1) disclosing a hands-free vehicle access system and method.
Holmgren et al. (U.S. Patent Application Publication # US 2014/0364218 A1) disclosing optical proximity sensors.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached on Monday and Friday at 11:00 AM to 8:00 PM EST/EDT.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached at (571)272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/STEPHEN R BURGDORF/  Examiner, Art Unit 2684